Hughes, J., (after stating the facts.) Section 1 of the act of March 18, 1887, provided that “no conveyance, mortgage or instrument affecting the homestead of any married man shall be of any validity unless his wife joins in the execution of such instrument and acknowledges the same.” The mortgage or deed of trust involved in this case was" void under this act, and this is conceded by appellant. Blit the act of the 13th of April, 1893, provides “that all deeds, conveyances, instruments of writing affecting, or purporting to affect, the title to real estate, which have been executed since the 18th day of Márch, 1887, and which are defective or ineffectual by reason of section 1 of an an act entitled ‘An act to render more effectual the constitutional exemption of homesteads,’ approved March 18, 1887, be, and the same, and the records thereof, are hereby declared as valid and as effectual as though said act had never been passed.” Section 743, Sand. & H. Dig. This cimed and made valid and effectual the deed of trust under consideration, it having been made prior to the act of April 13, 1893, and subsequent to the act of March 18, 1887. Under the act of April 13, 1893, the appellee’s rights under the trust deed vested, and could not be divested by subsequent legislation. Therefore the act of April 19, 1899, repealing the act of April 13, 1893, did not have the effect to divest the rights of the appellee, which vested under the said act of April 13, 1893. An act of the legislature will not be construed to have a retroactive effect, if susceptible of any other construction. Couch v. McKee, 6 Ark. 484; Fayetteville B. & L. Assn. v. Bowlin, 63 Ark. 573; Cooley, Constitutional Lim. (4th Ed.) 411, and cases cited. “Rights conferred by statutes are determined according to the law which was in force when the right accrued, and are not in any manner affected by subsequent legislation.” Porter v. Hanley, 10 Ark. 195; St. L. I. M. & S. Ry. Co. v. Alexander, 49 Ark. 192; Wade, Retroactive Laws, § 34. The legislature possesses no power to divest legal or equitable rights previously vested. Brown v. Morison, 5 Ark. 217; Dash v. Van Kleeck, 7 Johns. 477. Affirmed.